


Exhibit 10.1
INFINERA CORPORATION
CONSULTING AGREEMENT
This Consulting Agreement (the “Agreement”) is entered into this 28th day of
February, 2014, by and between Infinera Corporation, a Delaware corporation with
an office located at 140 Caspian Court, Sunnyvale, CA 94089 (the “Company”) and
Ita Brennan (“Consultant” and together with the Company, the “Parties”).
RECITALS
Whereas, Consultant currently is the Company’s Chief Financial Officer; and
Whereas, the Company and Consultant wish to engage in this Agreement to provide
ad hoc/on call advisory services by the Consultant after Consultant departs as
the Chief Financial Officer on February 28, 2014 (the “Transition Date”) if and
when the Company wishes to seek such services.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Parties hereto agree as follows:
1. Term and Termination. Subject to the terms of this Agreement, this Agreement
shall commence, and the Consultant shall serve as a consultant to the Company if
and when requested for a period commencing February 28, 2014 and terminating on
August 31, 2014 (the “Term”). Notwithstanding the foregoing, the Company may
terminate this Agreement immediately and without prior notice if Consultant is
in breach of any material provision of this Agreement.
2. Consulting Relationship. During the Term, Consultant will provide consulting
services (the “Services”) to the Company, if and when requested, as described on
Exhibit A attached to this Agreement. Consultant represents that Consultant has
the qualifications, the experience and the ability to properly perform the
Services. Consultant shall use Consultant’s reasonable best efforts to
accommodate the request to perform the Services such that the results are
satisfactory to the Company.
3. Consideration; Extension of Option Exercise Period. As consideration for the
Services to be provided by Consultant and others obligations, the Company shall
provide to Consultant an extension of time to, and including, August 31 to
exercise Consultant’s stock options awarded to her under the Company’s 2000 and
2007 Equity Incentive Plans. The Parties agree that Consultant shall not receive
any remuneration from the Company for the performance of the Services.
Consultant acknowledges and agrees that effective as of the Transition Date,
vesting of all equity awards held by her as of such date (including, without
limitation stock option awards and performance or restricted share awards) shall
immediately cease and she shall, and hereby does, forfeit and waive all rights,
benefits and entitlements she has or may have to continued vesting of any and
all equity awards that are outstanding and unvested as of the Transition Date.
Accordingly, Consultant may continue to exercise any of her equity awards that
are vested and exercisable as of immediately prior to the Transition Date during
the Term of this Agreement in accordance with the terms of the plans governing
such stock options and any applicable award agreement.


4. Expenses. Consultant shall not be authorized to incur on behalf of the
Company any expenses without the prior consent of Brad Feller, Chief Financial
Officer of the Company (the “CFO”), which consent shall be evidenced in writing.
As a condition to receipt of reimbursement for authorized expenses, Consultant
shall be required to submit to the Company reasonable evidence that the amount
involved was expended and related to the Services, if any provided under this
Agreement.
5. Independent Contractor. During the Term, Consultant’s relationship with the
Company will be that of an independent contractor and not that of an employee.
(a) Method of Provision of Services. Consultant shall be solely responsible for
determining the method, details and means of performing the Services, if and
when any such services are performed. Consultant may, at Consultant’s own
expense, employ or engage the service of such employees or subcontractors as
Consultant deems necessary to perform the Services required by this Agreement
(the “Assistants”), each of whom shall be deemed an independent contractor of
the Company. Such Assistants are not, and shall not be deemed to be, employees
of the Company and Consultant shall be wholly responsible for the professional
performance of the Services by his Assistants such that the results are
satisfactory to the Company. Consultant shall expressly advise the Assistants of
the terms of this Agreement, and shall require each Assistant to execute a
Confidential Information and Invention Assignment Agreement in substantially the
form agreed to by the Company.



--------------------------------------------------------------------------------




(b) No Authority to Bind Company. Commencing on the Transition Date and
continuing throughout the Term, neither Consultant, nor any partner, agent,
employee or Assistant of Consultant, shall have the authority to enter into
contracts that bind the Company or create any obligations on the part of the
Company without the prior written authorization of the Company.
(c) No Benefits. Except as otherwise specifically provided for in Exhibit A,
Consultant acknowledges and agrees that neither Consultant nor any of her
employees, agents or Assistants will be eligible for any Company employee
benefits and, to the extent Consultant (or Consultant’s employees, agents or
Assistants) otherwise would be eligible for any Company employee benefits but
for the express terms of this Agreement, Consultant (on behalf of herself and
her employees, agents and Assistants) hereby expressly declines to participate
in such Company employee benefits.
(d) Withholding; Indemnification. Consultant shall have full responsibility for
applicable withholding taxes for all compensation paid and benefits provided to
Consultant, her partners, agents employees or Assistants under or in connection
with this Agreement, and for compliance with all applicable labor and employment
requirements with respect to Consultant’s self-employment and Consultant’s
employment of partners, agents, employees and Assistants, including state
worker’s compensation insurance coverage requirements and any US immigration
visa requirements. Consultant agrees to indemnify, defend and hold the Company
harmless from any liability for, or assessment of, any claims or penalties with
respect to such withholding taxes, labor or employment requirements, including
any liability for, or assessment of, withholding taxes imposed on the Company by
the relevant taxing authorities with respect to any compensation paid or
benefits provided to Consultant or Consultant’s partners, agents, employees or
Assistants.
 
6. Consulting or Other Services for Competitors. Consultant represents and
warrants that Consultant does not presently perform or intend to perform, during
the Term, consulting or other services for, or engage in or intend to engage in
an employment relationship with, companies whose businesses or proposed
businesses in any way involve products or services which would be competitive or
create a conflict of interest with the Company’s products or services, or those
products or services proposed or in development by the Company during the Term.
If, however, Consultant decides to do so, Consultant agrees that, in advance of
accepting such work, Consultant will promptly notify the Company in writing,
specifying the organization with which Consultant proposes to consult, provide
services, or become employed by and to provide information sufficient to allow
the Company to determine if such work would conflict with the terms of this
Agreement, including the terms of the Confidential Information and Invention
Assignment Agreement, previously entered into by the Parties (the
“Confidentiality Agreement”), the interests of the Company or further services
which the Company might request of Consultant. If the Company determines that
such work conflicts with the terms of this Agreement or the Confidentiality
Agreement, the Company reserves the right to terminate this Agreement
immediately.
7. Confidentiality Agreement. Consultant acknowledges that she has signed a
Confidentiality Agreement and such agreement shall continue to apply to the
provision of Services and shall remain in full force and effect during the Term.
8. Conflicts with this Agreement. Consultant represents and warrants that
neither Consultant nor any of Consultant’s partners, employees, agents or
Assistants is or will be under any pre-existing obligation in conflict or in any
way inconsistent with the provisions of this Agreement. Consultant represents
and warrants that Consultant’s performance of all the terms of this Agreement
will not breach any agreement to keep in confidence proprietary information
acquired by Consultant in confidence or in trust prior to commencement of this
Agreement. Consultant warrants that Consultant has the right to disclose and/or
use all ideas, processes, techniques and other information, if any, which
Consultant has gained from third parties, and which Consultant discloses to the
Company or uses in the course of performance of this Agreement, without
liability to such third parties. Notwithstanding the foregoing, Consultant
agrees that Consultant shall not bundle with or incorporate into any deliveries
provided to the Company herewith any third party products, ideas, processes, or
other techniques, without the express, written prior approval of the Company.
Consultant represents and warrants that Consultant has not granted and will not
grant any rights or licenses to any intellectual property or technology that
would conflict with Consultant’s obligations under this Agreement. Consultant
will not knowingly infringe upon any copyright, patent, trade secret or other
property right of any former client, employer or third party in the performance
of the Services required by this Agreement.
 
9. Miscellaneous.
(a) Amendments and Waivers. Any term of this Agreement may be amended or waived
only with the written consent of the Parties. A waiver of any of the terms or
conditions of this Agreement in any instance shall not be deemed or construed to
be a waiver of such term or condition for the future, or of any subsequent
breach of, or of any other term or condition of this Agreement.

2

--------------------------------------------------------------------------------




(b) Sole Agreement. This Agreement, including Exhibit A hereto, constitutes the
sole agreement of the Parties and supersedes all oral negotiations and prior
writings with respect to the subject matter hereof.
(c) Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient upon receipt, when delivered personally
or by courier, overnight delivery service or confirmed facsimile, 48 hours after
being deposited in the regular mail as certified or registered mail (airmail if
sent internationally) with postage prepaid, if such notice is addressed to the
party to be notified at such party’s address or facsimile number as set forth
below, or as subsequently modified by written notice.
 
For Company
 
For Consultant
 
 
 
Attn: Legal Department
 
Ita Brennan
 
 
 
140 Caspian Court
 
 
 
 
 
Sunnyvale, CA 94089
 
 
 
 
 
Fax: 408-572-5343
 
 
 
 

(d) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California, without
giving effect to the principles of conflict of laws.
(e) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the Parties agree to renegotiate such
provision in good faith. In the event that the Parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.
(f) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.
 
(g) Arbitration. Any dispute or controversy arising out of, relating to, or in
connection with this Agreement, or the interpretation, validity, construction,
performance, breach, or termination thereof, will be settled by binding
arbitration to be conducted by the Judicial Arbitration and Mediation Services
(“JAMS”) in Santa Clara, California, in accordance with the Employment
Arbitration Rules and Procedures of JAMS (the “Rules”). The arbitrator may grant
injunctions or other relief in such dispute or controversy. The decision of the
arbitrator will be final, conclusive and binding on the Parties to the
arbitration. Judgment may be entered on the arbitrator’s decision in any court
having jurisdiction. This Section 10(g) shall not apply to the Confidentiality
Agreement.
The arbitrator(s) will apply California law to the merits of any dispute or
claim, without reference to conflicts of law rules. The arbitration proceedings
will be governed by federal arbitration law and by the Rules, without reference
to state arbitration law. Consultant hereby consents to the personal
jurisdiction of the state and federal courts located in California for any
action or proceeding arising from or relating to this Agreement or relating to
any arbitration in which the Parties are participants.
(h) Advice of Counsel. EACH PARTY ACKNOWLEDGES THAT, IN EXECUTING THIS
AGREEMENT, SUCH PARTY HAS HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT
LEGAL COUNSEL, AND HAS READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF
THIS AGREEMENT. THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY
REASON OF THE DRAFTING OR PREPARATION HISEOF.

3

--------------------------------------------------------------------------------




The Parties have executed this Agreement on the respective dates set forth
below.
 
INFINERA CORPORATION
 
 
 
 
By:
 
 
 
Stacey Salazar
 
Title:
Vice President, Human Resources
 
 
 
 
Date:
 
 
 
 
ITA BRENNAN
 
 
 
 
 
 
 
Signature
 
 
 
 
 
Date:
 
 
 
 
 
Address:
 
 
 
 
 
 
 
 
Phone:
 

 
EXHIBIT A
DESCRIPTION OF CONSULTING SERVICES
Provide advice and counsel to the Company’s Financial Department and the Chief
Financial Officer if and when needed, for up to ten (10) hours per week.
COMPENSATION
During the Term, Consultant shall be compensated for the Services as follows:
 
•
Consultant shall have the right to exercise any stock options vested as up to
and including August 31, 2014.






4